 LOCAL542, INT'L OPERATING ENGINEERS,AFL-CIO497taken by Respondent to insure that said notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for Region 23, in writing, within 20 days fromthe receipt of this Decision, what steps Respondent has taken to comply herewith.6It is further recommended that the complaint be dismissed insofar as it alleges viola-tions of Section 8(a)(3) and (4) of the Act and also as to alleged Section 8(a)(1)violations except as found herein.0In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify you that:WE WILL NOT threaten employees with discharge or other reprisals if theyshould go on a strike called by the Union.WE WILL NOT change working conditions by eliminating cleanup and washuptime nor impose restrictions on coffee break privileges because the employeeshave gone on strike or in order to coerce the Union into signing a contract.WE WILL NOT promise restoration of certain privileges on condition that theUnion sign a contract.WE WILL NOT in any like or related manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization, to form, join,or assist Oil, Chemical and Atomic Workers International Union, AFL-CIO, orany other labor organization, to bargain collectively through representatives oftheir own choosing, or to engage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or to refrain from anyor all such activities.WE WILL fully restore all such working conditions and privileges as existedprior to the strike of January 13, 1964, or as they may be negotiated by bargain-ing with said Union as the collective-bargaining representative of our employees.All our employees are free to become or remain or refrain from becoming orremaining members of the above-named or any other labor organization.RIO GRANDE VALLEY GAS COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 6617 Fed-eralOffice Building, 515 Rusk Avenue, Houston, Texas, Telephone No. Capitol8-0611, Extension 4271, if they have any question concerning this notice or compli-ance with its provisions.Local542, International Union of Operating Engineers,AFL-CIO[Ralph A. Marino, General Contractor]andAnthony ScariotLocal542, International Unionof OperatingEngineers,AFL-CIOandAmericoSella.Cases Nos. 4-CB-917-1 and 4-CB-917-2.March 9, 1965DECISION AND ORDEROn October 25, 1963, Trial Examiner William J. Brown issuedhis Decision in the above-entitled proceeding, finding that Respond-151 NLRB No. 55.7 8 3-13 3-6 6-v o f 151-33 498DECISIONSOF NATIONAL LABOR RELATIONS BOARDent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached TrialExaminer's Decision.Thereafter,Respondent filed exceptions tothe Trial Examiner'sDecision and a brief in support thereof.TheGeneral Counsel filed a brief in support of the Trial Examiner'sDecision.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, theBoard hasdelegateditspowers in connectionwith this case to a three-member panel[Members Fanning,Brown,and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theTrial Examiner's Decision,the exceptions and briefs,and the entirerecord in the case, and does not adopt the findings,conclusions,and recommendations of the Trial Examiner for the reasons notedhereafter.The facts herein are not in dispute.Ralph Marino,aPittsburgh proprietorship and general con-tractor, hereafter called Marino, undertook a sewer contract projectinGilbertsville,Pennsylvania,under subcontract from the maincontractor,George Tripp,Inc.Prior to beginning work, Marinohad sent a letter to Tripp stating his willingness to abide by theterms of Tripp's contract with Local 542,InternationalUnion ofOperating Engineers,hereinafter referred to as the Union,in whosearea the work was to be done.The Union's collective-bargainingagreement with Tripp included,inter alia,a hiring-hall procedurewhich stated :The Employer shall give the Union reasonable notice of itsneed for workmen,and within such period shall not hire personsnot referred by the Union.If, however,theUnion fails toreferworkers within a 24 hour period after having beennotified to do so, the Employer shall have a right to hire personsnot referred by the Union.On or about October 29,1962,Marino commenced work in Gil-bertsville by transferring thereto a four-man crew of his regularemployees,two of whom were Scariot and Sella, the ChargingParties herein.Subsequently,Leone, a union business representative,informed both Marino and the employees that the employees werenot cleared by the Union and that members in the Gilbertsvillelocalitywere out of work.Approximately 2 weeks later, Marino LOCAL 542, INT'L OPERATING ENGINEERS, AFL-CIO499discharged three of his four employees,' including Scariot andSella, when Leone threatened to shut down his operations if Marino'semployees were not terminated and replaced by individuals referredby the Union. Thereafter, three individuals were referred by theUnion to replace those who were discharged.On these facts, the Trial Examiner concluded that the Union,which admittedly caused the discharge of employees Scariot andSella, had thereby violated Section 8(b) (1) (A) and (2) of theAct.The Trial Examiner reasoned that absent an agreementbetween Marino and the Union, the discharges would be unlawful.Upon further examination, the Trial Examiner concluded thatdespiteMarino's letter to Tripp stating Marino's willingness toabide by the terms of Tripp's contract with the Union, there wasno "requisite showing of a meeting of minds between Marino andLocal 542" and thus there was no agreement between these twoparties.We do not agree.It is undisputed that Marino had agreed to abide by the termsand working conditions set forth in Tripp's contract with theUnion and Tripp had shown the Union Marino's letter statinghe would do so. Even though Marino did not immediately executea written contract with the Union we find, contrary to the TrialExaminer, that at least an oral agreement did exist between Marinoand the Union to abide by the terms of the Union's existing con-tract with Tripp .2The only real issue, therefore, is whether the previously quotedreferral language requiredMarino to use the Union's referralservices for any individuals to be employed in the Union's jurisdic-tional area or whether it was limited solely to requirements fornew employees.Since the basis of such referral language was to give employeesin the area preference or priority for employment on constructionprojects in their area, we believe that in order to make a meaning-ful interpretation, we must also consider the practices in the buildingand construction industry, the effect of any applicable statutorylanguage, and finally, the effects of a broad or narrow constructionof the referral clause.i Scariot and Sella were members of Local 66 of the International Union of Operat-ing Engineers but were working within the area of the Respondent Union, Local 542,International Union of Operating Engineers.Gittins, the third employee discharged, has not allegedany discrimination and is nota party to these proceedings.For reasons not disclosedin the record,the fourth em-ployee apparently retained his job.2Hood River-Neill,135 NLRB 43. Subsequently, Marino apparentlyentered into awritten agreement with the Union. 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt appears to be a common practice (although not necessarilya uniform one) for employers in the building and constructionindustry to utilize the available local supply for Work to be per-formed in that area before hiring help outside the area .3 Indeedconstruction unions have been instrumental in establishing such apractice and have themselves established certain areas of jurisdictionamonglocals of the sameInternationalUnion and with otherunions.We also note that Section 8(f) (4) of the Act givesrecognition and approval to such practice by providing that it isnot an unfair labor practice when an agreement between an employerand a labororganizationofwhich building and constructionemployeesare members,gives priority for employment based uponlength of service in the particular geographical area.Thus, Con-gress has in effect given its approval to a policy of giving priorityto employment to people already working in the area of the workto be performed.Finally, if we give a narrow construction to the referral clause,employers coming from outside the area could fulfill their employ-ment needs by wholesale transferring of employees from otherprojects outside the area.Such a practice appears contrary to thegeneral practice in the industry and contrary to congressionalpolicy.In these circumstances we conclude that the referral clausein question impliedly required the Employer to first utilize theunion referral system in securing employees for work in that areaThe record does not establish that Scariot and Sella were deniedclearance or referral because of their lack of membership in theRespondent Local but because local men in the area were out ofwork and they had not utilized the Union's referral system.As we construe the hiring and referral clause to require theEmployer to utilize the union referral system in securing employeesfor the work in that area, the Union could, without violating theAct,4 properly seek the discharge of the employees in question whohad bypassed the Union's referralsystem.Accordingly, we shall dismiss the complaint.[The Board dismissed the complaint.]MEMBER BROWN, concurring :I concur in the result.3We are cognizant that manyvariables like the size of project, the type of work to beperformed,and the differing practices of employersgiverise to exceptionsto the propoci-tion that local labor is utilized first.Moreover, certain managerialand/orsupervisorypersonnelare ofttimes recognizedas a necessary nucleus in the performanceof work onconstruction projects and are usuallytransferredto the job4Hoisting and Portable Engineers,Local 302(TVest Coast Steel Works),144 NLRB1449, 1452;Millwrightsand MachineryErectors Local UnionNo. 2471,etc.(OtisElevator Company),135 NLRB 79;See alsoLocal357,International Brotherhood ofTeamsters,etc v.N.L.R.B. (Los Angeles-SeattleMotorExpress),365 U.S 667 at 675 LOCAL 542, INT'L OPERATING ENGINEERS, AFL-CIO501TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis is a proceeding under Section 10(b) of the NationalLaborRelations Act, asamended,hereinafter sometimes referred to as the Act. It came on to be heard beforeTrial Examiner William J.Brown,at Philadelphia,Pennsylvania,on September 4,1963.The General Counsel and the Respondent were represented by counsel as aboveindicated.The charges of unfair labor practice had been filedby the above-indicatedCharging Parties, hereinafter sometimes referred to as Scariot and Sella, respectively,on April 30,1963, and the complaint herein had been duly issued on July 22, 1963,by the General Counsel acting through the Board'sRegional Director for Region 4.At the outset of the hearing,Respondent interposed what it termed"several basicobjections"to the entire proceeding.The first objection was directed at an allegedsystem and procedure whereby unfair labor practice matters are heardby Trial Exam-iners who,when not hearing cases under Section 10(b) of theAct, may beengagedon the General Counsel's staff in the prosecution of such cases.A second aspect ofhis first objection opposed the system whereby, allegedly,the General Counsel appointsthe Trial Examiner who hears the particular cases.After explanation on the recordby the Trial Examiner,Respondent did not press either aspect of this first objection.Respondent's second objection was based on the refusal of the General Counsel toissue a complaint against the Employer againstwhomthe Respondent Union's dis-criminatory actions were allegedly directed,the contention being thatthe GeneralCounsel's failure and refusal to proceed against the Employer under Section 8(a) (3 )should preclude him from proceeding against the Union under Section 8(b)(2).The TrialExaminer rejected this position,holding that the refusal of the GeneralCounsel to issue a complaint in Case No.4-CA-2976 (wherein chargeswere filed byor on behalf of the Charging Parties herein naming the Employer as Respondent)was no bar to prosecution of the complaint in the instant case.Subsequent to the close of the hearing,briefs were filed onbehalf of the GeneralCounsel and the Respondent and have been fully considered.Upon the entire recordherein and on the basis of my observation of the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESSOF THE EMPLOYERRalph A. Marino, hereinafter sometimes called Marino,a sole proprietorship withits principal office at Pittsburgh,Pennsylvania,is a contractor engaged in installationof sewer and water lines and concededly engaged in commerce within the meaning ofSection 2(6) and(7) of the ActDuring the year preceding issuance of the com-plaint,Marino caused to be delivered to its projects within Pennsylvania,goods valuedin excess of $50,000 and transported to such projects directly from sources outsidePennsylvania.The issues herein grow out of Marino's work on a sewer subcontractcalling for installation of some 10 miles of sewers in Gilbertsville,Pennsylvania, ata cost of some$450,000.The operations of Marino at the project here involved areconceded to affect commerce within the purview of the Act.II.THE RESPONDENT AS A LABOR ORGANIZATIONThe pleadings and the evidence establish,and I find, thatLocal542, InternationalUnion of Operating Engineers,AFL-CIO,is a labor organization within the purviewof Sections 2(5) and 8(b) and(f) of the Act.IN.THE UNFAIR LABOR PRACTICESA. Introduction to the issuesThis case presents the question as to whether Local 542 caused Marino to dis-criminate against the Charging Parties, Scariot and Sella, thereby encouraging mem-bership in Local 542. Scariot and Sella had been employed steadily for several yearsby Marino.They were members of Local 66,I.U.O.E., whose jurisdiction covers thePittsburgh area, Marino's home base of operations.Together with two other Marinoemployees,Gittins and Aacchione,they were brought by Marino to work on a sewerconstruction project in Gilbertsville,Pennsylvania,in the territorial jurisdiction ofLocal 542.After some 10 days'work on the project,which was performed by Marinoon a subcontract from the main contractor,George Tripp,Inc., and The Boam Com- 502DECISIONSOF NATIONAL LABOR RELATIONS BOARDpany,i they were terminated by Marino when Local 542's officials threatened to shuthim down if they continued work.The General Counsel contends that the evidence shows that Local 542 causedMarino to discharge Scariot and Sella because they were not cleared for work on thejob by Local 542 and that, since there were no union-security or hiring-hall provisionsjustifying or requiring their discharge, Local 542 engaged in the unfair labor practicealleged in the complaint.The Respondent, Local 542, on the other hand, asserts that the discharge of Scarrotand Sella was pursuant to the union-security and referral provisions of a collective-bargaining agreement.This agreement, it is contended, resulted from the generalcontractor's (Tripp's) oral agreement with Local 542 following Marino's action ingiving Tripp a letter dated September 1, addressed by Marino to Tripp, and statingthatMarino agreed to abide by the provisions of Local 542's contract, including thehiring-hall system.The Respondent asserts that Marino thus, by its agent, Tripp,orally agreed to accept the union-security and hiring-hall provisions covering workin the area of Local 542's jurisdiction.B. The circumstances surrounding the dischargesTripp, a general contractor with headquarters in Pontiac, Michigan, was workingin Easterville, Pennsylvania, in the territorial jurisdiction of Local 542, in the summerof 1962.At that time Tripp advised representatives of Local 542 that he had a con-tract for the Gilbertsville project and desired to make arrangements with the Localfor an agreement covering the work.According to the testimony of the Local's busi-ness representative, O'Donoghue, Tripp assured him that the sewer work would besubcontracted to Marino only if Marino would operate in accordance with the localunion's agreement.Later Tripp delivered to O'Donoghue the September 1 letterreferred to above.Marino commenced work on the Gilbertsville project on or about October 29, 1962,with a four-man crew of his regular employees, all being from Local 66.On or aboutNovember 8, Jerry Leone, business agent of Local 542, came on the jobScariot andSella each asked Leone if they were going to be cleared and each was separately toldthat Local 542 had men out of work. About this time Leone also talked to Marinoand said that the men had to be cleared; Marino at this time said nothing to Leonebecause, as Marino put it, "He let me work there for about 2 weeks, without sayingnothing.These fellows all worked and we never had anything said at all and theyjust let them work."A few days later, on or about November 12, Leone came to Marino and said, "I letyou go this far, but now the fellows are not cleared and I will have to shut down."Marino did not attempt to operate thereafter but, instead, refused to let his men starttheir equipment; on November 15 Marino told Scariot, Sella, and Gittins that theywere not cleared and he could not put them to work. Subsequently, Marino clearedhimself with Leone who supplied replacements for three of the men from Local 66 2There is no serious doubt but that Local 542 caused Marino to terminate the employ-ment of Scariot and Sella on the Gilbertsville project, the issue in contention is as towhether the Respondent Local was entitled to cause the discrimination.C. Conclusions respecting the dischargesIt is the position of Local 542 that it caused the termination of employment on thepart of Scariot and Sella pursuant to the terms of the Local's collective agreementcovering work with union employers in its territorial jurisdiction.The Respondentfurther contends that the collective-bargaining agreement became applicable to Marinowhen Tripp, armed with Marino's letter of September 1, agreed orally on behalf ofMarino to bind Marino to the terms and conditions of the master agreement.Accord-ing to the testimony of Business Representative Charles O'Donoghue, he was the oneto whom Tripp delivered the September 1 letter, addressed from Marino to Tripp, andthat Tripp was acting on behalf of Marino.This discussion occurred sometime inSeptember 1962.This case does not draw in question the validity under the law of the union-securityand referral provisions of Local 542's agreements covering the area of its geograph-ical jurisdiction.The question is solely as to whether or not the union-security andreferral provisions are applicable to Marino and the employees brought by him to1 These firmsapparentlywere engaged in a jointventure of the type frequently en-counteredon major construction projects.2 One of Marino's crew, Aacchlone, apparently was cleared to work on the Gilbertsvilleproject. LOCAL 542, INT'L OPERATINGENGINEERS,AFL-CIO503work on the Gilbertsville project.This in turn depends upon whether or not Marinoby executing the September 1 letter and delivering it to Tripp thereby became partyto an agreement with the Local.The issues herein are not to be determined by archaic common law considerationsbut rather by attention to the basic purposes and policies of the National Labor Rela-tions Act, as amended.The fundament of the national labor policy is that there shallbe no discrimination in employment on the basis of membership in or approval by alabor organization.The exceptions to this fundament are set forth in the statuteand, as exceptions, the provisions relating thereto are to be narrowly construed.Asapplied to the instant case the sole applicable exception is one relating to situationsinwhich there exists a collective-bargaining agreement which comports with thestatutory provisions and which covers the employment situation involved in the par-ticular instance of discrimination.Discrimination must therefore be justified by clearand unmistakable application of the available exceptions or fall within the law's basicprohibitions.While there are indications to the authorities which appear to recognize that thevalidity of a union-security agreement is not necessarily impaired by its oral character(cf.United Fruit Company,12 NLRB 404;Stei ling Precision Corp., Instrument Divi-sion,131 NLRB 1229;N.L.R.B. v. Scientific Nutrition Corporation d/b/a CapolinoPacking Corporation,180 F. 2d 447 (C.A. 9) ), certainly the evidence establishing theexistence and nature of such an agreement must be clear and convincing in character.And to hold that the complex and detailed provisions set forth in the union-securityand referral provisions of Local 542's agreements became applicable to Marino inhis work on the Gilbertsville project would require clear and convincing elements ofevidence establishing the assumption of mutual obligations on the part of Local 542and Marino wherein each intended to be bound to the other on the terms and condi-tions set forth in the standard agreement.But the element of mutual intent to be bound to each other, which is the essenceof any legally binding agreement is piecisely what is lacking in the instant case.There appears to be no doubt but that Tripp and Marino mutually understood thatthe sewer contract, to be sublet to Marino, would be performed under conditions con-formable to the Local 542 agreement; there is also little, if any, doubt that Tripp andLocal 542 had an understanding that the sewer subcontract would be awarded only toa subcontractor who would work under the union agreement.What is lacking is therequisite showing of a meeting of minds between Marino and Local 542. It does notappear from the evidence in this matter that the two ever agreed to be bound to eachother; in other words that they had, at the time of the discharges here involved, acontiact covering the employment performed on the sewer subcontract.Any agree-ment between Tripp and Local 542 could not justify discrimination by Marino.DanielHamm Drayage Co.,84 NLRB 458.The evidence, in fact, quite clearly establishes that Marino at all times up untilLeone's threat to shut him down on or about November 12 intended to work the jobwith his own crew independent of membership in or clearance by Local 542.Marinoapparently promised Tripp he would contract with Local 542 but he never did so atany time prior to November 15.3I conclude and find that Local 542 caused Marino to terminate the Charging Partiesand that their termination was not justified or required by any agreement betweenMarino and Local 542. Thus I find that Local 542 engaged in the unfair labor prac-tices alleged in the complaint.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe unfair labor practices found to have occurred as set forth above, occurring inconnection with the operations of Marino, described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructing commerce and thefree flow thereof.V. THE REMEDYIn view of my findings set forth above thatLocal542, International Union of Oper-ating Engineers,AFL-CIO, hasengaged in unfair labor practices defined in Section8(b)(2) and(1)(A) of the Act,I shall recommend that it be required to cease anddesist therefrom and take such affirmative action as appears necessary and appropriateto effectuate the policiesof the Act.I shall further recommend that Respondentnotify Marino,in writing,with copies to the Charging Parties, that it has no objectionto employment of Scariot and Sella onthe Gilbertsvilleproject.I shall recommend3 The record suggests that Marino subsequently entered into a written agreement withLocal 542. 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Respondent make Scariot and Sella whole for loss of earnings suffered as a resultof the discrimination against them,by payment of a sum of money equal to whatthey would have earned on the Gilbertsville project betweenNovember15, 1962, andthe date 5 days after notification to them as prescribedabove,less net earnings duringsaid period,net earnings to be computed on a quarterly basis as inF.W. WoolworthCo., 90 NLRB289, with interest computed as inIsis Plumbing &Heating Co.,138NLRB 716.I shall recommend that Respondent post at its regular meeting place,and at the Gilbertsville project if it is still being mannedby Respondent's referralsand Marino is still there engaged,copies of the attached notice marked"Appendix."On the basis of the foregoing findings of fact and upon the entire record in thiscase,I make the following:CONCLUSIONS OF LAW1.Local 542,InternationalUnion of Operating Engineers,AFL-CIO,isa labororganization within the meaningof the Act.2.Ralph A.Marino is an employer engaged in commerce within the meaning ofthe Act.3.By causing Marino to terminate the employment of Scariot and Sella on theGilbertsville project on or about November 15, 1962, becausethey were not membersof or clearedby it,Respondent Local 542 engaged in unfair labor practices definedin Section 8(b) (2) and(1) (A) of the Act.4.Theaforesaid unfair labor practices affect commercewithinthemeaning ofSection 8(6) and(7) of the Act.[Recommended Order omitted from publication.]Cramp Shipbuilding&Drydock CompanyandThomas J. Jen-kins, Callistus J. Kelly,George SantoroLocal 329, International Brotherhood of Boilermakers,Iron Ship-builders, Blacksmiths,Forgers and Helpers of America, AFL-CIOandThomas J. Jenkins,Callistus J.Kelly, George Santoro.CasesNos. 4-CA-3241, 4-CA-3256, 4-CA-3290, 4-CB-996, 4-CB-999, and 4-CB-1013.March 10, 1965DECISION AND ORDEROn November 30, 1964, Trial Examiner Paul Bisgyer issued hisDecision in the above-entitled proceeding, finding that the Respond-ents had engaged in certain unfair labor practices as alleged in thecomplaint and recommending that they cease and desist therefromand take certain affirmative action, as set forth in the attachedTrial Examiner's Decision.Thereafter, the Respondent Union filedexceptions to the Trial Examiner's Decision and a supportingbrief.The General Counsel filed a brief in support of the TrialExaminer'sDecision and subsequently filed cross-exceptions to theTrial Examiner'sDecision and a brief in support of these cross-exceptions and in answer to RespondentUnion's exceptions andbrief.Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, as amended, the National Labor Relations Board hasdelegated its powers in connection with these cases to a three-memberpanel [Members Fanning,Brown, and Jenkins].151 NLRB No. 60.